702 S.E.2d 303 (2010)
J. Frederick RICE and wife, Donna Rice, and Douglas K. Bradley,
v.
Donald COHOLAN and wife, Teresa Coholan, Madison Development of Charlotte, LLC, John Sadri Custom Homes, Inc., Temple Israel, Inc., Madison Geer, Bryant P. Marks, Nachum Eshet and Wife, Mary Eshet, Gayle L. Smith, Ernie Castellano and Wife, Debbie Castellano, and George S. Crouch, Jr., and Wife, Mary Ann C. Crouch.
No. 346P10.
Supreme Court of North Carolina.
October 7, 2010.
Preston O. Odom, III, Charlotte, John R. Buric, Charlotte, for J. Frederick Rice & Donna Rice.
Patrick E. Kelly, Charlotte, for Donald & Teresa Coholan.
Miles S. Levin, for Temple Israel, Inc.
Leslie H. Miller, Charlotte, for George & Mary Ann Crouch.
Prior report: ___ N.C.App. ___, 695 S.E.2d 484.


*304 ORDER

Upon consideration of the petition filed on the 10th of August 2010 by Plaintiff (J. Frederick Rice and Donna Rice) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."